DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20090236517 A1) in view of Muroga (JP H09-17691 A).
Regarding claim 1, Suzuki teaches an ion detector (100, fig. 20) comprising:
An electron multiplier (MCP 20) configured to emit an electron in response to an incident charged particle;
A signal output unit (anode 40) disposed at a position where the electron emitted from the electron multiplier arrives, the signal output unit being configured to receive the electron and output an electric signal;
A signal output terminal (BNC terminal 6) connected to an output terminal of the signal output via a signal line; and
An AC coupler (capacitor 62) disposed on the signal line.
Suzuki does not teach that the AC coupler comprises a resin sheet having a first main surface arranged so that the entire first surface faces a side on which the signal output unit is disposed, and a second main surface opposing the first main surface and arranged so that the entire second main surface faces a side on which the signal output terminal is disposed, the resin sheet having a thickness of 25-100 m, a first conductive section disposed on the first main surface of the resin sheet and electrically connected to the output terminal of the signal unit, and a second conductive section electrically connected to the signal output terminal and disposed on the second main surface of the resin sheet in such a manner that at least part of the second conductive section overlaps with the first conductive section when the resin sheet is viewed along a direction from the first main surface to the second main surface.
Muroga teaches a capacitor (fig. 2) having a resin sheet (polyimide dielectric 1, [0005]) with a thickness of 25-100 m (5-500 m, [0005]) arranged so that the entire first side faces a first direction and the entire second side faces a second direction (fig. 1), with a first conductive section (copper film 2) disposed on the first main surface of the resin sheet and a second conductive section (copper film 3) disposed on the second main surface of the resin sheet in such a manner that at least part of the second conductive section overlaps with the first main section when the resin sheet is viewed along a direction from the first main surface to the second main surface (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Suzuki by replacing the capacitor (AC coupler) with the capacitor having a resin dielectric taught by Muroga, as a matter of substituting a known capacitor having a small size and good mechanical reliability with no unexpected result.  Connecting the capacitor of Muroga in the location of the capacitor 62 of Suzuki would result in the resin surface having one side completely facing the signal output and another side completely facing the signal output terminal, and the two electrodes being connected to the signal output and signal output terminal respectively.
Regarding claim 2, Muroga teaches that the capacitor (which is the AC coupler when placed in the system of Suzuki) comprises a first protective film (protection cover 4) disposed on the first main surface of the resin sheet while covering at least part of the first conductive section, and a second protective film (protection cover 5) disposed on the second main surface of the resin sheet while covering at least a part of the second conductive section.
Regarding claims 5 and 6, Muroga teaches that the capacitor comprises first and second insulating reinforcers (4 and 5; protective layers inherently provide some reinforcement of the structure) brought into contact with the main surface of the resin sheet (fig. 2, layers 4 and 5 touch sheet 1 at opposite ends of capacitor).
	Regarding claim 8, Suzuki teaches that the electron multiplier comprises an MCP unit comprising one or more MCPs (20, 21).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Muroga and in further view of Terashima (US 20130314839 A1)
Regarding claim 3, Suzuki and Muroga teach all the limitations of claim 2 as described above.  Suzuki and Muroga do not teach that each of the protective films are made of a resin material.
Terashima teaches a capacitor having protective films (16a-16b) comprised of a resin material (polymer film layer formed of resin, [0025]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Suzuki and Muroga to have the protective resin films taught by Terashima, as a matter of selecting a known material based on its art-recognized suitability for its intended use with no unexpected result.
Regarding claim 4, Terashima teaches that the resin material includes a polyimide ([0064]).
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 7,655,891 B2, hereinafter Suzuki ‘891) in view of Terashima.
	Regarding claim 1, Suzuki ‘891 teaches an ion detector comprising:
	An electron multiplier (MCP unit 2) configured to emit an electron in response to an incident charged particle;
	A signal output unit (out electrode 3 and anode 4) disposed at a position where the electron emitted from the electron multiplier arrives, the signal output unit being configured to receive the electron and emit an output signal;
	A signal output terminal (BNC 60) connected to an output terminal of the signal output unit via a signal line; and
	An AC coupler (capacitance formed by anode 4, dielectric 47 and conductor 46, col. 1 line 56-col. 2 line 2) disposed on the signal line;
	Wherein the AC coupler comprises:
	A dielectric (46) having a first main surface arranged so that the entire first main surface faces a side on which the signal output unit is disposed; and a second main surface opposing the first main surface and arranged so that the entire second main surface faces a side on which the signal output terminal is disposed;
	A first conductive section (anode 4) disposed on the first main surface of the dielectric and electrically connected to the output terminal of the signal output unit; and
	A second conductive section (electrode 47) electrically connected to the signal output terminal and disposed on a second main surface of the dielectric in such a manner that at least part of the second conductive section overlaps with the first conductive section when the dielectric is viewed along a direction from the first main surface to the second main surface (fig. 2).
	Suzuki ‘891 does not teach that the dielectric is a resin sheet having a thickness of 25-100 m.
Muroga teaches a capacitor (fig. 2) having a resin sheet dielectric having a thickness between 25-100 m (polyimide film of 5-500 m, [0005]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Suzuki ‘891 by replacing the capacitor (AC coupler) with the capacitor having a resin dielectric of the thickness taught by Muroga, as a matter of substituting a known capacitor having a small size and good mechanical reliability with no unexpected result.  
Regarding claim 7, Suzuki ‘891 teaches that the signal output unit includes the first conductive section serving as an anode (anode 4 is first conductive section).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki ‘891 in view of Muroga and in further view of Suzuki (US 8,294,089 B2, hereinafter Suzuki ‘089).
Regarding claim 9, Suzuki ‘891 and Muroga teach all the limitations of claim 1 as described above.  Suzuki ‘891 and Muroga do not teach that the resin sheet has plural through holes each connecting the first main surface and the second main surface, the through holes being arranged to surround the gravity centers of the first main surface and the second main surface.
Suzuki ‘089 teaches mounting a detector of a mass spectrometry system (including an anode 4 corresponding to that of Suzuki ‘891, which is part of the capacitor in the combination with Muroga above) using plural through holes (for screws 910, fig. 4) arranged symmetrically (i.e. surrounding the gravity center of the first and second main surface).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the holes of Suzuki ‘089 in the capacitor of Muroga (which has a dielectric layer around the edges) in order to mount the capacitor into the system of Suzuki ‘049 using screws in a known balanced manner with no unexpected result.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID E SMITH/Examiner, Art Unit 2881